Order, Supreme Court, Bronx County (Ethan Greenberg, J.), *455entered on or about March 5, 2009, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
We find no basis for a discretionary downward departure to level two (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant’s criminal history and pattern of sexual violence outweigh the mitigating factors he asserts. Concur — Saxe, J.P., Friedman, McGuire, Abdus-Salaam and Román, JJ.